     Case 2:17-cv-02983-CAS-AGR Document 81 Filed 11/26/18 Page 1 of 4 Page ID #:1317



 1     Laurence M. Rosen (SBN 219683)
       THE ROSEN LAW FIRM, P.A.
 2     355 South Grand Avenue, Suite 2450
 3     Los Angeles, CA 90071
       Telephone: (213) 785-2610
 4     Facsimile: (213) 226-4684
 5     Email: lrosen@rosenlegal.com
 6
       Counsel for Plaintiffs
 7
 8     [Additional counsel on signature page]
 9                           UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
12      MICHEL DESTA, Individually and on             Case No: 2:17-cv-02983-CAS-AGR
13      behalf of all others similarly situated,
                                                      CLASS ACTION
14            Plaintiffs,
15                                                    NOTICE OF SETTLEMENT
              v.
16
                                                      Hon. Christina A. Snyder
17      WINS FINANCE HOLDINGS INC.,
18      JIANMING HAO, RENHUI MU, AND
        JUNFENG ZHAO,
19
20            Defendants.
21
22
23           In accordance with Local Rule 16-15.7, Lead Plaintiffs Brian Gabrich,
24     Christopher Ikeocha, Raymond Mentor (“Plaintiffs”) and Defendants Wins
25     Finance Holdings Inc., Renhui Mu, Junfeng Zhao (“Defendants”) are pleased to
26     inform the Court that the parties have reached a settlement in principle that will
27     resolve all claims in this action. The parties are in the process of formalizing their
28     settlement agreement.

                                                –1–
                                          Notice of Settlement
     Case 2:17-cv-02983-CAS-AGR Document 81 Filed 11/26/18 Page 2 of 4 Page ID #:1318



 1           Accordingly, the parties jointly request that all deadlines and proceedings in
 2     this action be stayed pending the execution of the parties’ settlement agreement.
 3     Plaintiffs anticipate filing a motion for preliminary approval of the proposed
 4     settlement by January 14, 2019.
 5
 6
       Dated: November 26, 2018                       Respectfully submitted,
 7
 8                                                    THE ROSEN LAW FIRM, P.A.
 9                                                    By: /s/ Laurence M. Rosen
10                                                    Laurence M. Rosen (SBN 219683)
                                                      355 S. Grand Avenue, Suite 2450
11
                                                      Los Angeles, CA 90071
12                                                    Telephone: (213) 785-2610
13                                                    Facsimile: (213) 226-4684
                                                      Email: lrosen@rosenlegal.com
14
15                                                    Yu Shi (pro hac vice)
                                                      275 Madison Ave, 34th Floor
16                                                    New York, NY 10016
17                                                    Telephone: (212) 686-1060
                                                      Facsimile: (212) 202-3827
18
                                                      Email: yshi@rosenlegal.com
19
20                                                    Counsel for Plaintiffs
21
22     Dated: November 26, 2018                       LOEB & LOEB LLP
                                                      By: /s/ Jay K. Musoff
23
                                                      Jay K. Musoff (pro hac vice)
24                                                    John Piskora (pro hac vice)
25                                                    345 Park Avenue
                                                      New York, NY 10154
26                                                    Telephone: (212) 407-4000
27                                                    Facsimile: (212) 407-4990
                                                      Email: jmusoff@loeb.com
28                                                            jpiskora@loeb.com

                                               –2–
                                         Notice of Settlement
     Case 2:17-cv-02983-CAS-AGR Document 81 Filed 11/26/18 Page 3 of 4 Page ID #:1319



 1
                                                      Daniel Murphy (SBN 141006)
 2                                                    Jennifer Jason (SBN 274142)
 3                                                    10100 Santa Monica Blvd, Suite 2200
                                                      Los Angeles, CA 90067
 4                                                    Telephone: (310) 282-2000
 5                                                    Facsimile: (310) 282-2200
 6                                                    Email: dmurphy@loeb.com
                                                              jjason@loeb.com
 7
 8                                                    Counsel for Defendants
 9
10
11                    ATTESTATION OF CONCURRENCE IN FILING
12
             Pursuant to Local Rule 5-4.3.4 of the United States District Court for the
13
       Central District of California, I attest that counsel for Defendants Wins Finance
14
       Holdings, Renhui Mu, and Junfeng Zhao have authorized the filing of this
15
       document.
16
17
                                               /s/ Laurence M. Rosen
18
19
20
21
22
23
24
25
26
27
28

                                               –3–
                                         Notice of Settlement
     Case 2:17-cv-02983-CAS-AGR Document 81 Filed 11/26/18 Page 4 of 4 Page ID #:1320



 1                               CERTIFICATE OF SERVICE
 2
             I, Laurence Rosen, hereby declare under penalty of perjury as follows:
 3
             I am an attorney with The Rosen Law Firm, P.A., with offices at 355 South
 4
       Grand Avenue, Suite 2450, Los Angeles, CA, 90071. I am over the age of eighteen.
 5
             On November 26, 2018, I electronically filed the foregoing NOTICE OF
 6
       SETTLEMENT with the Clerk of the Court using the CM/ECF system, which sent
 7
       notification of such filing to counsel of record.
 8
 9     Executed on November 26, 2018
10
                                                       /s/ Laurence Rosen
11                                                     Laurence Rosen
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                –4–
                                          Notice of Settlement
